PALMORE, Judge.
Appellant was indicted and tried for illegal possession of alcoholic beverages in a dry territory for purposes of sale. He was found guilty by a jury, which .fixed his punishment at a fine of $100 and 60 days in jail. The action of the trial court from which he moves for art appeal is styled a “judgment” and reads as follows:
“This case came on for trial on today and both sides announced ready and came the following jury: [names of jurors],
“Each of.who were sworn and qualified and having been accepted by both parties the defendant entered a plea of not guilty, whereupon the jury was sworn to well and truly try the issue and a true verdict render and after hearing all the evidence offered and the instructions of the Court the jury was given the written instructions of the Court and retired to their room for deliberation and afterwards returned into open court the following verdict:
“ ‘We the Jury do agree and find the defendant guilty Eli Brown, Jr., and fix his punishment at a fine of $100 and 60 days in jail.’
“(S) Rachel Vermillion
Foreman.”
The record does not show this entry as having been signed by the court. Moreover, it does not purport to enter judgment upon a verdict, as is clearly required by the context of Criminal Code of Practice §§ 283 and 284. Henson v. Dixon, Ky.1957, 305 S.W.2d 919. See Criminal Code Form No. 84, Russell’s Kentucky Practice and Forms, for an appropriate type of judgment.
As we are of the opinion that no judgment has been entered in the case this court does not have jurisdiction to entertain an appeal. Chambers v. Com., Ky.1953, 256 S.W.2d 10; Lee v. Com., 1949, 309 Ky. 771, *329218 S.W.2d 945; Coomer v. Com., 1949, 309 Ky. 575, 218 S.W.2d 393; Gosney v. Com., 1949, 309 Ky. 187, 217 S.W.2d 225; Smith v. Com., 1942, 289 Ky. 257, 158 S.W.2d 393; Jones v. Com., 1931, 238 Ky. 607, 38 S.W.2d 461.
Motion for appeal overruled.